Citation Nr: 0932819	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his step son


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from January 1956 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that rating decision, the RO 
denied increased ratings for tinnitus, scarring of the right 
ear drum, and sensorineural hearing loss of the right ear.  
The Veteran filed a Notice of Disagreement, the RO issued a 
Statement of the Case, and the Veteran perfected his appeal 
with the filing of a VA Form 9 (Appeal to Board of Veterans' 
Appeals), which was received at the RO in November 2007.  

In March 2008, prior to the date the RO certified the appeal 
to the Board, on behalf of the Veteran, the Veteran's 
representative filed a written statement at the RO in which 
he withdrew the issues of entitlement to an increased rating 
for tinnitus and entitlement to an increased rating for 
scarring of the right drum.  As this was in accordance with 
the provisions of 38 C.F.R. § 20.204 (2008), this is deemed a 
withdrawal of the notice of disagreement and substantive 
appeal as to these issues, and they are not in appellate 
status.  38 C.F.R. § 20.204.  

The Board would also observe that in a rating decision dated 
in March 1993, the RO denied service connection for 
sensorineural hearing loss of the left ear on the basis that 
hearing loss of the left ear was not shown in service or to a 
compensable degree within one year from separation from 
service.  The Veteran received notice of that decision and 
his appellate rights, but he did not appeal.  Review of the 
record shows that it includes the report of a VA audiology 
examination done in June 2004.  In the examination report, 
the audiologist diagnosed the Veteran as having bilateral 
asymmetric sensorineural hearing loss.  After review of the 
claims file and a discussion of the Veteran's history, the 
audiologist concluded it is at least as likely as not that 
the Veteran's hearing loss in the left ear, at least in part 
is related to his military service.  Although it does not 
appear that the Veteran has filed an application to reopen 
the previously denied claim of service connection for left 
ear hearing loss, there is no indication that the Veteran was 
provided a copy of the examination report or has otherwise 
been made aware of the VA medical opinion that relates his 
currently nonservice-connected left ear hearing loss to 
service.  Action should be taken to bring the favorable VA 
medical evidence and his option to file an application to 
reopen the previously denied claim to the attention of the 
Veteran


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
claim before the Board is entitlement to an increased 
(compensable) rating for right ear hearing loss.  The Veteran 
maintains that his right ear hearing loss has worsened since 
his last VA audiological examination, which was in 
April 2007.  At the Veteran's August 2008 hearing, it was 
argued that the Veteran's hearing in the right ear had 
worsened since the last examination, and because of this the 
representative requested that the Veteran be provided another 
audiological examination.  The Veteran testified that even 
with hearing aids he has hearing difficulties.  

The Veteran is of course competent to assert that his right 
ear hearing acuity has worsened.  In view of the Veteran's 
contentions and because it has been more than two years since 
the Veteran's hearing was last measured by VA, it is the 
Board's judgment that the Veteran should be provided a 
current VA audiology examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (where a veteran complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled him for another 
examination).  Also, in the examination report, the examiner 
should comment on the functional effects caused by the 
service-connected right ear hearing disability by describing 
the effect of the hearing disability on the Veteran's 
occupational functioning and daily activities.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to 
dictating objective test results, a VA audiologist must 
describe fully describe function effects caused by a hearing 
disability).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file VA medical 
records for the Veteran, including any 
audiology or hearing aid consultation 
reports, dated from June 2007 to the 
present.  

2.  The RO/AMC should arrange for a VA 
audiology examination of the Veteran to 
determine the severity of his service-
connected right ear hearing loss.  All 
indicated studies should be performed.  
In addition to reporting audiological 
findings, the examiner should be 
requested to describe fully the effect of 
the Veteran's right ear hearing 
disability on his occupational 
functioning and daily activities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




